J adgment unanimously modified by eliminating from the first decretal paragraph of the judgment appealed from that portion which excludes from the restraining provisions of the judgment “ any combination package which consists of some different trademarked products of the plaintiff’s manufacture not all of which are fair traded when sold separately”. The fact remains that the package involved, to wit: the Brownie Hawkeye Flash Outfit, bears the label, trade-mark and brand name of the producer of the package and is listed as such in the company’s Retailer Fair Trade Agreement as revised April 1, 1954 — the sole condition necessary to *1003render the statute applicable (Guerlain, Inc. v. Woolworth Co., 297 N. Y. 11). Section 369-a of the General Business Law permits agreements fair trading any commodity — defined by section 369-d of said law as “ any subject of commerce ” —- which bears, or the label or content of which bears, the trade-mark, brand, or name of the producer and which is in fair and open competition with commodities of the same general class produced by others. Under such circumstances the plaintiff is entitled to the protection afforded by the General Business Law. As so modified the judgment is affirmed. Settle order on notice. Concur — Peck, P. J., Breitel, Botein, Prank and Valente, JJ.